number release date id office uilc cca_2012090715501220 -------------- from --------------------- sent friday september pm to ---------------------------- cc ---------------------- subject re levies ------ i got confirmation from the appropriate practice group while the service is sensitive to cases potentially raising the religious freedom restoration act the rfra does not bar application of the tax laws or collection remedies such as an administrative levy against a parsonage_allowance in your case although not within your circuit 224_f3d_627 7th cir provides a general summary of the issue under rfra laws that substantially burden the free exercise of religion cannot be enforced unless the burden furthers a compelling government interest and is the least restrictive means of furthering that interest u s c 2000bb-1 in several pre- smith free exercise challenges to the application of federal tax laws the supreme court and various courts of appeals concluded both that maintaining a sound and efficient tax system is a compelling government interest and that the difficulties inherent in administering a tax system riddled with judicial exceptions for religious employers make a uniformly applicable tax system the least restrictive means of furthering that interest see 490_us_680 109_sct_2136 104_led_766 challenge to federal_income_tax 455_us_252 102_sct_1051 71_led_127 challenge to social_security_tax 911_f2d_1203 6th cir challenge to premiums required by workers'_compensation program 822_f2d_1334 3d cir challenge to social_security_tax the cases that have been decided under rfra reach the same conclusion see 176_f3d_25 2d cir challenge to federal_income_tax 170_f3d_173 3d cir same 48_f3d_1120 9th cir challenge to social_security_tax we find this authority persuasive and see no reason to reach a different conclusion in keeping with the principles stated above the court in u s v philadelphia yearly meeting of the religious society of friends 322_fsupp2d_603 e d pa concluded that under rfra the levy source the society of friends was personally liable for failure to honor a levy to collect the taxes of an employee-member the court found that while under the facts of the case there was a substantial burden on the free exercise of religion the levy furthered by the least restrictive means the government's compelling interest in quickly and inexpensively collecting the member's unpaid taxes f_supp 2d pincite
